Exhibit 10.6

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into by and between
ULTRA PETROLEUM CORP., a Yukon corporation (“Ultra”), and MAREE K. DELGADO
(“Executive”).

WHEREAS, Ultra desires to employ Executive and to embody herein the terms of
such employment, and considers it to be in its best interests and in the best
interests of its stockholders to employ Executive during the Employment Period
(as defined in Section 1 below); and

WHEREAS, Executive is willing to accept such employment with Ultra upon the
terms and conditions of this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1.

Effective Date; Employment Period.

 

(a)

This Agreement is effective as of August 15, 2018 (the “Effective Date”).

 

(b)

The employment period under this Agreement begins on the Effective Date and
shall continue until the termination of Executive’s employment under this
Agreement (the “Employment Period”).

2.

Positions and Duties. While this Agreement is in effect:

 

(a)

Executive shall serve as Vice President and Chief Accounting Officer of Ultra
and for the Subsidiaries, and shall have the normal authority, responsibilities
and duties of an executive in such position and such other reasonably related
duties and responsibilities, in each case, that are assigned by the Company.

 

(b)

Executive shall report to the Chief Financial Officer of Ultra.

 

(c)

Executive agrees to devote her full business time and attention to the business
and affairs of Ultra; provided, however, that Executive may also manage her
personal, financial, and legal affairs and engage in other passive professional,
charitable or community activities so long as such other activities do not
conflict with Ultra’s interests, interfere with Executive’s duties and
responsibilities to Ultra or the Subsidiaries, or violate any of Executive’s
duties and obligations hereunder.

 

(d)

Executive agrees to comply with and, where applicable, enforce the policies of
Ultra and of the Subsidiaries, including, without limitation, such policies with
respect to legal compliance, conflicts of interest, confidentiality,
professional conduct and business ethics as are from time to time in effect.
Executive shall cooperate with any investigation or inquiry authorized by the
Board or conducted by a governmental authority related to the business of Ultra
or any of the Subsidiaries or Executive’s performance under this Agreement.

 

--------------------------------------------------------------------------------

 

3.

Compensation and Reimbursements. While this Agreement is in effect:

 

(a)

Base Salary.

 

(i)

Beginning on the Effective Date and continuing during the Employment Period,
Ultra agrees to pay Executive a base salary (the “Base Salary”) at the annual
rate of $310,000, payable in regular installments in accordance with Ultra’s
usual payroll practices.

 

(ii)

Executive’s Base Salary will be reviewed at least annually by the Compensation
Committee of the Board of Directors of Ultra Petroleum Corp. (the “Compensation
Committee”) and may be adjusted in its sole discretion.

 

(b)

Incentive Compensation (Cash).

 

(i)

Executive shall be eligible to receive cash incentive compensation (any such
compensation, a “Cash Incentive”) pursuant to the short-term incentive program
for Ultra established by the Compensation Committee for senior executives of
Ultra (such program, an “AIP”). Executive’s target Cash Incentive amount shall
be equal to seventy-five percent (75%) of Executive’s Base Salary (the “Target
AIP Amount”).

 

(ii)

Executive’s Target AIP Amount will be reviewed at least annually by the
Compensation Committee and may be adjusted in its sole discretion.

 

(iii)

During the first quarter after the end of the performance period applicable to
an AIP, the Compensation Committee will evaluate Ultra’s performance compared to
the performance targets and goals in the then-applicable AIP and determine the
aggregate amount that has been earned by participants under the AIP. Thereafter,
the Compensation Committee shall determine, taking into account Executive’s
performance, the amount of any AIP payout to Executive, which may be between 0%
and 200% of Executive’s Target AIP Amount, and cause Ultra Resources to pay the
applicable Cash Incentive, if any, to Executive.

 

(iv)

Executive must be employed by Ultra on the date a Cash Incentive is to be paid
in order to receive the payment.

 

(c)

Incentive Compensation (Equity). Executive will be eligible to receive an award
of restricted stock units under the Stock Incentive Plan (defined below),
subject to approval of the Compensation Committee and the terms and conditions
of the Stock Incentive Plan and the award agreement attached hereto as Schedule
2.

 

(d)

Employee Benefits and Insurance.

 

(i)

Executive is entitled to participate in and receive full rights and benefits
available under all of the following, to the extent existing on the Effective

Page 2 of 14

 

--------------------------------------------------------------------------------

 

 

Date or enacted or implemented after the Effective Date: life insurance;
disability insurance; directors and officers liability insurance; health and
accident plans, including medical, dental and vision plans; 401(k) plan; and any
other welfare, fringe or employee benefits plans or programs implemented by
Ultra or any of the Subsidiaries.

 

(ii)

Ultra is not required to have or maintain any employee benefit programs or
insurance, and Ultra may modify any employee benefit programs or insurance
applicable to Executive.

 

(e)

Vacation. Executive shall be entitled to paid vacation equal to 5 weeks, such
vacation to be taken in accordance with Ultra’s vacation policy; provided,
however, Executive’s vacations shall be taken at times that are consistent with
Ultra’s reasonable business needs; and, provided, further, that Executive agrees
not to take vacation for more than ten (10) consecutive business days at any
given time without prior consent from Executive’s Supervisor.

 

(f)

Business Expenses; Reimbursement. Ultra shall reimburse Executive for all
reasonable business expenses incurred during the performance of Executive’s
duties hereunder to the extent consistent with its written policies in effect
from time to time, including with respect to the reporting and documentation of
such expenses.

4.

Termination of Employment. While this Agreement is in effect:

 

(a)

Ultra may terminate Executive’s employment at any time and for whatever reason,
and Executive may resign Executive’s employment at any time and for whatever
reason upon no less than 30 days’ notice. The remaining clauses of this Section
4(a) set forth and shall determine the respective rights and obligations of
Ultra and Executive arising upon and resulting from any such termination or
resignation. The definitions of certain capitalized terms used in this Section 4
are set forth in Section 4(b).

 

(i)

Termination by Ultra: For “Cause.”

 

(A)

If Cause exists, then Ultra may terminate Executive’s employment for Cause;
provided that if Ultra elects to terminate Executive’s employment for Cause,
then Ultra shall provide written notice to Executive specifying that Ultra is
terminating Executive’s employment for Cause, providing a reasonable description
of the basis therefor, and specifying the effective date of such termination,
which may be immediate.

 

(B)

If Executive’s employment is terminated for Cause, then Ultra shall pay
Executive any Accrued Obligations as of the Termination Date but shall have no
other obligation to pay or provide Executive any severance or benefits, and
Executive shall have no right to any other payments, severance or other
benefits.

Page 3 of 14

 

--------------------------------------------------------------------------------

 

 

(C)

In addition, if Executive’s employment is terminated for Cause, Executive will
forfeit all outstanding Equity Incentives and any other outstanding equity
awards of Ultra, whether vested or unvested, and will remain bound by any
Ultra’s clawback policy in effect as of the date of termination.

 

(ii)

Termination by Ultra: Without “Cause.”

 

(A)

Ultra may terminate Executive’s employment without Cause; provided that if Ultra
elects to terminate Executive’s employment without Cause, then Ultra shall
provide written notice to Executive specifying that Ultra is terminating
Executive’s employment without Cause and specifying the effective date of such
termination, which may be immediate.

 

(B)

If Executive’s employment is terminated without Cause, then Ultra shall pay or
provide to Executive: (i) any Accrued Obligations as of the Termination Date,
(ii) the Pro-Rata Cash Incentive, (iii) the Severance Payment; and (iv) the
Severance Benefits. Ultra will have no other obligation to pay Executive any
other severance or termination benefits.

 

(iii)

Resignation by Executive: Without “Good Reason”

 

(A)

Executive may resign Executive’s employment for any reason; provided that if
Executive elects to resign, then Executive shall provide written notice to Ultra
specifying that Executive is resigning and specifying the effective date
thereof, which shall be no less than 30 days after delivery of such notice .

 

(B)

If Executive resigns Executive’s employment, then Ultra shall pay Executive any
Accrued Obligations as of the Termination Date but shall have no other
obligation to pay or provide Executive any severance or benefits, and Executive
shall have no right to any other payments, severance or other benefits.

 

(iv)

Resignation by Executive: With “Good Reason”

 

(A)

Executive may resign Executive’s employment with Ultra with Good Reason;
provided that if Executive elects to resign Executive’s employment with Good
Reason, then Executive shall provide written notice to Ultra specifying that
Executive is resigning with Good Reason.

 

(B)

If Executive’s resigns Executive’s employment with Good Reason, then Ultra shall
pay or provide to Executive: (i) any Accrued Obligations as of the Termination
Date, (ii) the Pro-Rata Cash Incentive, (iii) the Severance Payment; and (iv)
the Severance

Page 4 of 14

 

--------------------------------------------------------------------------------

 

 

Benefits. Ultra will have no other obligation to pay Executive any other
severance or termination benefits.

 

(v)

Executive’s “Disability.”

 

(A)

Ultra may terminate Executive’s employment and officer and director positions
upon a determination that Executive has suffered a Disability; provided,
however, that if Ultra elects to terminate Executive’s employment because
Executive has suffered a Disability, Ultra must provide written notice to
Executive specifying that Ultra is terminating Executive’s employment as a
result of a Disability and specifying the effective date thereof, which may be
immediate.

 

(B)

Upon a termination of Executive’s employment due to Disability, Executive shall
be entitled to receive, and Ultra shall pay to Executive, as promptly as
possible, any Accrued Obligations as of the Termination Date and the Pro-Rata
Cash Incentive.

 

(vi)

Executive’s Death.

 

(A)

Executive’s employment and officer and director positions shall terminate upon
Executive’s death. In the event of Executive’s death, the Termination Date shall
be deemed to be the date of Executive’s death.

 

(B)

Upon Executive’s death, Executive’s estate shall be entitled to receive, and
Ultra shall pay to Executive’s estate, as promptly as possible, any Accrued
Obligations as of the Termination Date and the Pro-Rata Cash Incentive.

 

(vii)

Timing of Payments and Benefits. The payments and benefits contemplated in this
Section 4(a) shall be provided to Executive at the times and in the manner
specified below:

 

(A)

The Accrued Obligations shall be paid pursuant to Ultra’s standard payroll and
other practices and at the time and in the manner required by applicable law but
in no event later than thirty days after the Termination Date; provided,
however, the Accrued Obligations described in clause (C) of the definition of
Accrued Obligations shall be paid or provided at the time and pursuant to the
terms of the applicable plans or programs at the Termination Date.

 

(B)

The Pro-Rata Cash Incentive shall be paid as soon as is administratively
feasible after the end of the performance period for the applicable Cash
Incentive, but in no event later than March

Page 5 of 14

 

--------------------------------------------------------------------------------

 

 

15 of the calendar year following the calendar year to which such Cash Incentive
relates.

 

(C)

The Severance Benefits shall be paid or provided at the time and pursuant to the
terms of the applicable plans or programs at the Termination Date.

 

(D)

The Severance Payment shall be paid in cash and in a lump sum within thirty (30)
days following Executive’s timely execution and non-revocation of the release of
claims in favor of Ultra as described in Section 4(e).

 

(b)

As used herein, the following terms have the following meanings:

 

(i)

“Accrued Obligations” means, collectively: (A) any accrued and unpaid Base
Salary through Termination Date; (B) any unreimbursed Business Expenses incurred
and paid by Executive up to and including the Termination Date; and (C) any
other vested compensation or benefits payable to Executive based on the express
terms of Ultra’s compensation or benefit plans or programs and Executive’s
participation therein.

 

(ii)

“Cause” means the occurrence of one or more of the following as determined by
the Board:

 

(A)

Executive’s willful misconduct or gross negligence in the performance of
Executive’s duties to Ultra; or

 

(B)

 Executive’s repeated failure to perform Executive’s duties to Ultra or to
follow the lawful directives of the Board or other applicable supervisor (other
than as a result of death or physical or mental incapacity); or

 

(C)

Executive’s commission of, indictment for, conviction of, or pleading of guilty
or nolo contendere to, a felony or any crime involving moral turpitude; or

 

(D)

Executive’s performance of any act of theft, embezzlement, fraud, malfeasance,
dishonesty or misappropriation of Ultra’s or any of its customer’s, supplier’s
or distributor’s property; or

 

(E)

Executive’s use of illegal drugs or Executive’s abuse of alcohol that materially
impairs Executive’s ability to perform Executive’s duties to Ultra; or

 

(F)

Executive’s material breach of any fiduciary duty owed to Ultra (including,
without limitation, the duty of care and the duty of loyalty); or

Page 6 of 14

 

--------------------------------------------------------------------------------

 

 

(G)

Executive’s material breach of any agreement with Ultra, or a material violation
of Ultra’s code of conduct or other written policy.

 

(H)

Notwithstanding anything to the contrary contained herein, Executive’s
resignation after an event that would be grounds for a termination for Cause
shall be treated as a termination for Cause.

 

(iii)

“Disability” means Executive’s inability to perform the essential duties,
responsibilities and functions of Executive’s positions as a result of a
physical illness or impairment, a mental illness or impairment, or another
physical, mental or legal incapacity, during a period of twelve consecutive
weeks or a cumulative period of ninety days during any twelve-month period.

 

(iv)

“Good Reason” means the occurrence of one or more of the following:

 

(A)

Any material reduction of Executive’s then-existing annual Base Salary or Target
AIP Amount;

 

(B)

Any material diminution of Executive’s duties, responsibilities or authority set
forth in Section 2, unless Executive consents in writing to any such diminution;
or

 

(C)

A relocation of Executive’s principal workplace to a work site that would
increase the Executive’s one-way commute distance by more than fifty (50) miles
from Executive’s then existing principal workplace, unless Executive consents in
writing to such relocation.

 

(v)

“Pro-Rata Cash Incentive” means an amount equal to the product of: (x) the Cash
Incentive which Executive would have earned pursuant to Section 3(c) hereof for
the calendar year during which the Termination Date occurred, as determined
based on Executive’s Target AIP Amount and Ultra’s performance relative to the
performance targets in goals specified in the applicable AIP; and (y) a
fraction, the numerator of which is the number of days between January 1 of the
applicable calendar year and the Termination Date, and the denominator of which
is 365.

 

(vi)

“Severance Benefits” means the benefits described in Section 3(e)(i) hereof,
which Ultra shall make available to Executive, at Ultra’s cost and expense, for
a period beginning on the Termination Date and continuing for 12 months or, if
earlier occurring, such time as Executive obtains other employment that provides
Executive with benefits at least as favorable to Executive as the benefits
described in Section 3(e)(i) hereof.

 

(vii)

“Severance Payment” means an amount, payable in U.S. dollars, equal to the sum
of: (x) one hundred percent (100%) of Executive’s Base Salary in

Page 7 of 14

 

--------------------------------------------------------------------------------

 

 

effect on the Termination Date and (y) any Cash Incentive earned, but not yet
paid, for the year prior to the year of termination.

 

(viii)

“Stock Incentive Plan” means the Ultra Petroleum Corp. 2017 Amended and Restated
Stock Incentive Plan, dated and effective as of June 8, 2018.

 

(ix)

“Termination Date” means the effective date of a termination or resignation, as
applicable, as specified or provided for under Section 4(a) above.

 

(c)

Resignations. Upon any termination of Executive’s employment hereunder for any
reason:

 

(i)

Executive agrees to resign from all officer, director, and other positions
Executive may then hold with Ultra and each of the Subsidiaries and any other
affiliates of Ultra or any Subsidiary existing at such time; and

 

(ii)

Executive agrees to execute and deliver any reasonable documentation requested
by Ultra or any Subsidiary reflecting such resignations.

 

(iii)

Notwithstanding the foregoing and for the avoidance of doubt, any termination of
Executive’s employment shall constitute and be deemed to signify an automatic
resignation of Executive, as of the Termination Date, from all positions he then
holds as an employee, officer, director, manager or other service provider to
Ultra and each Subsidiary.

 

(d)

Exclusive Compensation and Benefits; Time Periods. The compensation and benefits
described in this Section 4, along with the associated terms for payment,
constitute all of Ultra’s obligations to Executive and all of Executive rights
with respect to Ultra in connection with any termination of Executive’s
employment; provided, however, that nothing herein, is intended to limit any
rights Executive may have to continue or convert insurance coverage under
certain employee benefit plans in accordance with the terms of those plans and
applicable law and further provided that nothing herein is intended to limit any
rights Executive has pursuant to the Stock Incentive Plan. Time periods
applicable to the determination of a Severance Payment amount shall include
periods prior to the Effective Date, as applicable.

 

(e)

Conditions, Release of Claims. Any and all amounts payable and benefits or
additional rights provided pursuant to this Agreement beyond the Accrued
Obligations shall only be payable if Executive delivers to Ultra and does not
revoke a general release of claims in favor of Ultra in Ultra’s then customary
form. Such release shall be executed and delivered (and no longer subject to
revocation, if applicable) within sixty (60) days following termination. In no
event shall Executive be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement, nor shall the amount of any payment hereunder be
reduced by any compensation earned by Executive as a result of employment by a

Page 8 of 14

 

--------------------------------------------------------------------------------

 

 

subsequent employer, Subject to the provisions of Schedule 1 hereof and the
limitations of applicable wage laws, Ultra’s obligation to pay Executive amounts
hereunder shall be subject to set-off, counterclaim or recoupment of amounts
owed by Executive to Ultra or any of its affiliates.

5.

Tax Matters. The provisions of Schedule 1 attached hereto setting out the
parties intent with respect to certain tax matters and addressing the
applicability of certain provisions of the Internal Revenue Code of 1986 and the
regulations and guidance promulgated thereunder apply to the matters addressed
herein as though set forth in full herein and are deemed incorporated into this
Agreement for all purposes.

6.

Confidential Information.

 

(a)

Executive agrees to maintain all Confidential Information in confidence in a
fiduciary capacity for the exclusive benefit of Ultra and the Subsidiaries and
further agrees not to disclose, directly or indirectly, any of the Confidential
Information except as and to the extent required for the performance of
Executive’s duties, responsibilities or functions under this Agreement.

 

(b)

Executive acknowledges that money damages would not be a sufficient remedy for
any breach of this Section 6 by Executive, and Executive agrees that Ultra or
any affected Subsidiary may enforce the provisions of this Section 6 by
obtaining an order for specific performance and/or injunctive relief as remedies
for any such breach or threatened breach. Such remedies are not the exclusive
remedies for a breach of this Section 6, but shall be in addition to all
remedies available at law or in equity to Ultra.

 

(c)

As used herein, “Confidential Information” means all information and material
which is confidential or proprietary to Ultra or any of the Subsidiaries,
including any non-public operational, financial or other business information
and any trade secrets, whether or not any such information is reduced to writing
or other tangible form, whether or not any such information is marked as
“confidential” or “proprietary,” and whether or not any such information is
prepared by or for Ultra or any of the Subsidiaries.

 

(d)

At the termination of Executive’s employment hereunder, Executive shall deliver
to Ultra all Confidential Information then in Executive’s possession or control
and shall not retain or use any copies or summaries thereof.

 

(e)

Notwithstanding anything to the contrary in this Agreement, Ultra may transfer
or assign the benefits of this provision to a party that acquires all or
substantially all of Ultra’s assets or all or substantially all of the oil and
gas assets owned by the Subsidiaries, taken as a whole.

7.

Inventions.

 

(a)

Executive shall hold any Inventions (as defined below) in trust for the benefit
of Ultra, Executive shall disclose any Inventions promptly and fully to Ultra in

Page 9 of 14

 

--------------------------------------------------------------------------------

 

 

writing, and Executive hereby assigns any Inventions, and binds her heirs,
executors, and administrators to assign any Inventions, to Ultra or its
designee.

 

(b)

Any and all Inventions shall be and are Ultra’s sole and exclusive property,
whether patentable, copyrightable, or neither, and Executive shall assist and
fully cooperate in every way, at Ultra’s expense, in securing, maintaining, and
enforcing, for the benefit of Ultra or its designee, patents, copyrights or
other types of proprietary or intellectual property protection for such
Developments in any and all countries. Further, all works of authorship created
by Executive, solely or jointly with others, shall be considered works made for
hire under the Copyright Act of 1976, as amended, and shall be owned entirely by
Ultra.

 

(c)

As used herein, “Inventions” means any and all inventions, discoveries, ideas,
concepts, improvements, works of authorship (including copyrightable works), and
other developments that are conceived, made, discovered or developed by
Executive, solely or jointly with others, during the term of her employment by
Ultra, whether during or outside of usual working hours and whether on Ultra’s
premises or not, to the extent any of the foregoing relate in any manner to the
past, present or anticipated business of Ultra or any of the Subsidiaries.

 

(d)

18 U.S.C. § 1833(b) provides: “An individual shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that (A) is made (x) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (y)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.” Nothing in this Agreement is
intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. § 1833(b).
Accordingly, the parties to this Agreement have the right to disclose in
confidence trade secrets to federal, state, and local government officials, or
to an attorney, for the sole purpose of reporting or investigating a suspected
violation of law. The parties also have the right to disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure.

8.

Cooperation and Assistance. During a three-year period following a Termination
Date, at Ultra’s request Executive will reasonably cooperate in connection with
any litigation or other fact-finding or adjudicative proceedings involving Ultra
or any Subsidiary, provided Executive is not required to travel beyond the city
or town where Executive then lives or to provide assistance that unreasonably
interferes with Executive’s employment or other activities or endeavors and
Executive is not required to provide over 50 hours assistance during any
12-month period. Ultra will pay Executive a reasonable hourly rate for
Executive’s assistance, reimburse Executive for all reasonable out-of-pocket
expenses incurred by Executive in connection with rendering such assistance, and
provide Executive counsel reasonably suitable to Executive to represent
Executive in connection with providing such assistance if Executive reasonably
requests.

Page 10 of 14

 

--------------------------------------------------------------------------------

 

9.

Protected Disclosures and Actions. Notwithstanding anything to the contrary
contained herein, no provision of this Agreement shall be interpreted so as to
impede Executive (or any other individual) from reporting possible violations of
federal law or regulation to any governmental agency or entity, including but
not limited to the Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General, or making other
disclosures under the whistleblower provisions of federal law or regulation.
Executive does not need the prior authorization of Ultra to make any such
reports or disclosures and Executive shall not be required to notify Ultra that
such reports or disclosures have been made.

10.

Non-Competition. Executive expressly covenants and agrees that, without the
prior written consent of Ultra, during a one-year period beginning on the
Termination Date (as determined pursuant to the terms hereof) and ending on the
first anniversary of such Termination Date, Executive shall not participate or
engage in, directly or indirectly (as an owner, partner, employee, officer,
director, independent contractor, consultant, advisor or in any other capacity
calling for the rendition of services, advice, or acts of management, operation
or control) any business for a Competitor (as defined below) anywhere within
Sublette County, Wyoming or within or twenty miles of any properties owned by
the Company in the United States on the Termination Date. The term "Competitor"
means any business, individual, partnership, firm, corporation or other entity
engaged in oil and gas exploration and production.

11.

Non-Solicitation. Executive expressly covenants and agrees that, without the
prior written consent of Ultra, during a one-year period beginning on the
Termination Date (as determined pursuant to the terms hereof) and ending on the
first anniversary of such Termination Date, Executive will not directly or
indirectly: (i) solicit the employment or engagement as a consultant of any
person who is or was an employee of or a consultant to Ultra or any Subsidiary
at any time during the last twelve months of Executive’s employment with Ultra;
or (ii) hire or engage any such person.

12.

Non-Disparagement. Executive agrees not to make or publish any Disparaging
Remarks (as defined below) to any other person about: (i) Ultra or any
Subsidiary; (ii) any business conducted by Ultra or any Subsidiary; or (iii) any
past or present member of Ultra’s management or board of directors in their
capacity as such. As used herein, the term “Disparaging Remarks” means any
statement, whether written or oral, that has the intention or tendency to
degrade, diminish, or harm the reputation or standing of an individual or entity
in the estimation of a community, including by deterring or having a tendency to
deter others from associating, employing, or otherwise dealing with them.

13.

Reasonableness of Covenants. In signing this Agreement, Executive gives Ultra
assurance that Executive has carefully read and considered all of the terms and
conditions of this Agreement, including the restraints imposed under Section 6
though Section 12. Executive agrees that these restraints are necessary for the
reasonable and proper protection of Ultra and its affiliates and their
Confidential Information and that each and every one of the restraints is
reasonable in respect of subject matter, length of time and geographic area, and
that these restraints, individually or in the aggregate, will not prevent
Executive from obtaining other suitable employment during the period in which

Page 11 of 14

 

--------------------------------------------------------------------------------

 

Executive is bound by the restraints. Executive acknowledges that each of these
covenants has a unique, very substantial and immeasurable value to Ultra and its
affiliates and that Executive has sufficient assets and skills to provide a
livelihood while such covenants remain in force. Executive further covenants
that Executive will not challenge the reasonableness or enforceability of any of
the covenants and that the Executive will reimburse Ultra and its affiliates for
all costs (including reasonable attorneys’ fees) incurred in connection with any
action to enforce any of the provisions of Sections 6 through Section 12 if
either Ultra and/or its affiliates prevails on any material issue involved in
such dispute or if Executive challenges the reasonableness or enforceability of
any of the provisions of Section 6 through Section 12. It is also agreed that
each of Ultra’s affiliates will have the right to enforce all of Executive’s
obligations to that affiliate under this Agreement, including without limitation
pursuant to Section 6 through Section 12. Upon Executive’s material breach of
the provisions of Section 6 through Section 12, Executive will be required to
repay the Severance Payment to Ultra.

14.

Reformation. If it is determined by a court of competent jurisdiction in any
state that any restriction in Section 6 through Section 12 is excessive in
duration or scope or is unreasonable or unenforceable under applicable law, it
is the intention of the parties that such restriction may be modified or amended
by the court to render it enforceable to the maximum extent permitted by the
laws of that state.

15.

Tolling. In the event of any violation of the provisions of Section 6 through
Section 12, the Executive acknowledges and agrees that the post-termination
restrictions contained in this Section 6 through Section 12 shall be extended by
a period of time equal to the period of such violation, it being the intention
of the parties hereto that the running of the applicable post-termination
restriction period shall be tolled during any period of such violation.

16.

Survival of Provisions. The obligations contained in Section 6 through Section
12 hereof shall survive the termination or expiration of the Employment Period
and Executive’s employment with Ultra and shall be fully enforceable thereafter.

17.

General Provisions.

 

(a)

Amendments and Waiver; Prior Agreements.

 

(i)

The terms and provisions of this Agreement may not be modified or amended, nor
may any of the provisions hereof be waived, temporarily or permanently, unless
such modification or amendment is agreed to in writing and signed by Executive,
on the one hand, and by a duly authorized person on behalf of Ultra, on the
other hand.

 

(ii)

Any failure of any party hereto to enforce any of the provisions of this
Agreement shall in no way be construed as a waiver of such provisions and shall
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms, and,

Page 12 of 14

 

--------------------------------------------------------------------------------

 

 

further, a waiver by a party on one occasion shall not be deemed to be a waiver
of the same or any other type of breach on a future occasion.

 

(iii)

Except to the extent set forth in the plan or program documents related to the
employee benefits plans or programs of Ultra or any of the Subsidiaries, this
Agreement supersedes and replaces any other employment agreement between Ultra
and Executive. Any such other employment agreement shall no longer be in force
and effect.

 

(b)

Binding Agreement; Permitted Successors and Assigns.

 

(i)

This Agreement shall bind and inure to the benefit of and be enforceable by the
parties hereto and their respective successors, permitted assigns, heirs and
personal representatives and estates, as the case may be, and this Agreement
shall not confer any rights or remedies upon any other person or legal entity.

 

(ii)

Neither this Agreement nor any right or obligation hereunder of any party may be
assigned or delegated without the prior written consent of the other party;
provided, Executive may direct distribution of any benefits or compensation
that, upon Executive’s death, accrue hereunder.

 

(iii)

Executive shall not have any right to pledge, hypothecate, anticipate, or in any
way create a lien upon any payments or other benefits provided under this
Agreement; and no benefits payable under this Agreement shall be assignable in
anticipation of payment either by voluntary or involuntary acts, or by operation
of law, except by will or pursuant to the laws of descent and distribution.

 

(c)

Survival. The termination of Executive’s employment shall not impair the rights
or obligations of any party that have accrued prior to such termination or which
by their nature or terms survive termination of the Term, including without
limitation the parties’ respective obligations under Sections 4 through 12
hereof.

 

(d)

Validity. The invalidity or unenforceability of any provision or provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 

(e)

Governing Law; Jurisdiction; Venue; Jury-Trial Waiver; Fees and Expenses.

 

(i)

This Agreement is governed by and shall be construed and enforced in accordance
with Colorado law, excluding its choice-of-law principles, except where federal
law may preempt the application of state law.

 

(ii)

The parties hereto: (A) submit and consent to the exclusive jurisdiction,
including removal jurisdiction, of the state and federal courts located in
Denver, Colorado for any action or proceeding relating to this Agreement or
Executive’s employment; (B) waive any objection to such venue; (C)

Page 13 of 14

 

--------------------------------------------------------------------------------

 

 

agree that any judgment in any such action or proceeding may be enforced in
other jurisdictions; and (D) irrevocably waive the right to trial by jury and
agree not to ask for a jury in any such proceeding.

 

(f)

No Obligation to Pay. With regard to any payment due to Executive under this
Agreement, it shall not be a breach of any provision of this Agreement for Ultra
to fail to make such payment to Executive if, by doing so, Ultra would violate
any applicable law.

[Signature Page Follows]

 

Page 14 of 14

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Employment Agreement intending it to be made effective as of the Effective Date.

ULTRA:

ULTRA PETROLEUM CORP.,
a Yukon corporation

 

By: /s/ Brad Johnson



 

Name:

Brad Johnson

 

Title:

Interim Chief Executive Officer

EXECUTIVE:

 

/s/ Maree K. Delgado



Maree K. Delgado

NOTICE PROVISION:

For purposes of this Agreement, notices and all other communications provided
for herein shall be in writing and shall be deemed to have been duly given (i)
when received, if delivered personally or by courier, (ii) on the date receipt
is acknowledged, if delivered by certified mail, postage prepaid, return receipt
requested, or (iii) one day after transmission, if sent by facsimile
transmission with confirmation of transmission, as follows:

If to Executive, at:

At the most recent address in Ultra’s records.

If to Ultra, at:

Ultra Petroleum Corp.
116 Inverness Drive East, Suite 400
Englewood, Colorado 80112
Attention:  Chief Executive Officer

With a copy to:

Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Attention:  Executive Compensation Group

 

SIGNATURE PAGE TO EMPLOYMENT AGREEMENT

--------------------------------------------------------------------------------

 

SCHEDULE 1

TAX MATTERS

I.

General Provisions.

 

(A)

All compensation paid or awarded to Executive hereunder shall be subject to
applicable withholding, payroll and other taxes. Accordingly, with respect to
any payment to be made to Executive, Ultra shall deduct, where applicable, any
amounts authorized by Executive, and shall withhold and report all amounts
required to be withheld and reported by applicable law.

 

(B)

Capitalized terms used in this Schedule 1 but not defined herein have the
meanings set forth in the Employment Agreement to which this Schedule 1 is
attached and into which it is incorporated.

 

(C)

The term “Code,” as used herein, means the Title 26 of the United States Code,
commonly referred to as the Internal Revenue Code of 1986, as amended.

II.

Regarding Excise Taxes.

 

(A)

If Executive is a “disqualified individual” (as defined in Section 280G(c) of
the Code), and the payments and benefits provided for in this Agreement,
together with any other payments and benefits which Executive has the right to
receive from Ultra or any Subsidiary, would constitute a “parachute payment” (as
defined in Section 280G(b)(2) of the Code), then notwithstanding anything herein
to the contrary, the payments and benefits provided for in this Agreement shall
be either (a) reduced (but not below zero) so that the present value of such
total amounts and benefits received by Executive from Ultra and its affiliates
will be one dollar ($1.00) less than three times Executive’s “base amount” (as
defined in Section 280G(b)(3) of the Code) and so that no portion of such
amounts and benefits received by Executive shall be subject to the excise tax
imposed by Section 4999 of the Code or (b) paid in full, whichever produces the
better net after-tax position to Executive (taking into account any applicable
excise tax under Section 4999 of the Code and any other applicable taxes).

 

(B)

The reduction of payments and benefits hereunder, if applicable, shall be made
by reducing, first, payments or benefits to be paid in cash hereunder in the
order in which such payment or benefit would be paid or provided (beginning with
such payment or benefit that would be made last in time and continuing, to the
extent necessary, through to such payment or benefit that would be made first in
time) and, then, reducing any benefit to be provided in-kind hereunder in a
similar order.

 

(C)

The determination as to whether any such reduction in the amount of the payments
and benefits provided hereunder is necessary shall be made by Ultra in good
faith. If a reduced payment or benefit is made or provided and through error or
otherwise that payment or benefit, when aggregated with other payments and
benefits from Ultra (or its affiliates) used in determining if a “parachute
payment” exists, exceeds one dollar ($1.00) less than three times Executive’s
base amount, then Executive shall immediately repay such excess to Ultra upon
notification that an overpayment has been made.

 

--------------------------------------------------------------------------------

 

 

(D)

Nothing in this Agreement, including the foregoing paragraphs (A) through (C),
shall require Ultra to be responsible for, or have any liability or obligation
with respect to, Executive’s excise tax liabilities under Section 4999 of the
Code, if any.

REGARDING CODE SECTION 409A

III.

Statement of Intent. The provisions of this Schedule 1 shall apply solely to the
extent that a payment under this Agreement is subject to Section 409A of the
Code and the regulations and guidance promulgated thereunder (collectively,
“Section 409A”). The intent of the parties to this Agreement is that the
payments and benefits under this Agreement comply with or be exempt from Section
409A including, but not limited to, the exemptions from the application of
Section 409A provided under Treasury Regulations Sections 1.409A-1(b)(4),
1.409A-1(b)(5), and 1.409A-(b)(9) and this Agreement will be construed to the
greatest extent possible as consistent with those provisions. The commencement
of payment or provision of any payment or benefit under this Agreement shall be
deferred to the minimum extent necessary to prevent the imposition of any excise
taxes on Ultra or Executive.

IV.

Notification; Reformation. If Executive receives advice, from an attorney with
demonstrable tax expertise, that any provision of this Agreement would cause
Executive to incur any additional tax or interest under Section 409A (with
specificity as to the reason therefor), and notifies Ultra thereof, or if Ultra
independently makes such determination, then Ultra may, to the extent possible
and after consulting with Executive, reform such provision to try to comply with
Section 409A through good faith modifications to the minimum extent reasonably
appropriate to conform with Section 409A. To the extent that any provision
hereof is modified in order to comply with or be exempt from Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to
Executive and Ultra of the applicable provision without violating the provisions
of Section 409A.

V.

Annual Cash Incentive Payments. Any Cash Incentive that Executive is awarded or
becomes entitled to receive pursuant to Section 4(b) of the Agreement will be
paid during the calendar year immediately following the calendar year to which
such Cash Incentive relates and will be paid to Executive as soon as
administratively feasible following preparation of Ultra’s unaudited financial
statements for the applicable calendar year.

VI.

Separation from Service.

 

(A)

If any payment, compensation or other benefit provided to Executive under this
Agreement in connection with a “separation from service” (within the meaning of
Section 409A(a)(2)(A)(i)) is determined, in whole or in part, to constitute
“nonqualified deferred compensation” (within the meaning of Section 409A) and
Executive is a “specified employee” (as defined in Section 409A(2)(B)(i)) at the
time of the separation from service, then notwithstanding anything in the
Agreement to the contrary, no part of any such payments shall be paid to
Executive before the earlier of (i) the day that is six (6) months plus one (1)
day after the date of the separation from service (the “New Payment Date”), (ii)
the date of Executive’s death, or (iii) any date that otherwise complies with
Section 409A.

 

(B)

The aggregate of any payments and benefits that otherwise would have been paid
and/or provided to Executive during the period between the date of the
separation from service and the New Payment Date shall be paid to Executive in a
lump sum on the date Ultra’s first regular payroll is made following the New
Payment Date, and no interest will be

 

--------------------------------------------------------------------------------

 

 

paid by Ultra with respect to any such payments and benefits. Thereafter, any
payments and/or benefits that remain outstanding as of the day immediately
following the New Payment Date shall be paid without delay over the time period
originally scheduled, in accordance with the terms of this Agreement.

 

(C)

For purposes of Section 409A, Executive’s right to receive any installment
payments pursuant to this Agreement shall be deemed to be and shall be treated
as a right to receive a series of separate and distinct payments. Whenever a
payment under this Agreement specifies a payment period with reference to a
number of days (e.g., payment shall be made within thirty (30) days), the actual
date of payment within such period shall be within the sole discretion of Ultra.

 

(D)

Notwithstanding anything to the contrary herein, to the extent that the
foregoing delay applies to the provision of any ongoing welfare benefits,
Executive shall pay the full cost of premiums for such welfare benefits due and
payable prior to the New Payment Date, and Ultra shall pay Executive an amount
equal to the amount of such premiums which otherwise would have been paid by
Ultra during such period on the date Ultra’s first regular payroll is made
following the New Payment Date.

 

(E)

A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits subject to Section 409A upon or following a termination of employment
unless such termination is also a “separation from service” (within the meaning
of Section 409A), and for purposes of any such provision of this Agreement,
references in the Agreement to a “resignation,” “termination,” “resign,”
“terminate,” “resignation of employment,” “termination of employment” or other
like terms shall mean “separation from service” (within the meaning of Section
409A).

 

(F)

If in connection with a termination or resignation of Executive’s employment
under the Agreement, Executive is required to execute a release to receive any
payments from Ultra that constitute “nonqualified deferred compensation” (within
the meaning of Section 409A), then payments of such amounts shall not be made or
commence until the sixtieth (60th) day following such termination or
resignation. Any payments suspended during such 60 day period shall be paid on
the date Ultra’s first regular payroll is made after the end of such period.

VII.

Expenses and Reimbursements.

 

(A)

This Section VII shall apply to payments of any amounts under this Agreement
that are treated as “reimbursement payments” under Section 409A.

 

(B)

All expenses or other reimbursements as provided herein shall be payable in
accordance with Ultra’s policies in effect from time to time, but in any event
shall be made on or prior to the last day of the taxable year following the
taxable year in which such expenses were incurred by Executive to the extent any
such payments are subject to Section 409A. Ultra shall have no obligation to
reimburse Executive for any expenses submitted after the last day of the taxable
year following the taxable year in which such expenses were incurred by
Executive.

 

(C)

With regard to any provision of the Agreement that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Section 409A: (i)
the right to

 

--------------------------------------------------------------------------------

 

 

reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit; and (ii) the amount of expenses eligible for
reimbursements or in-kind benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year (other than an arrangement providing for the
reimbursement of medical expenses referred to in Section 105(b) of the Code).

VIII.

No Representations or Warranties.

 

(A)

Nothing contained in this Agreement shall constitute any representation or
warranty by Ultra or Executive regarding compliance with Section 409A.

 

(B)

Ultra has no obligation to take any action to prevent the assessment of any
excise tax under Section 409A on any person, and neither Ultra nor any of the
Subsidiaries nor any employee or other representative of Ultra or any of the
Subsidiaries shall have any liability to Executive with respect to any such
assessment.

 